Citation Nr: 9931117
Decision Date: 09/10/99	Archive Date: 11/08/99

DOCKET NO. 95-36 604               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD)

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel 

INTRODUCTION

The veteran had active military service from June 1968 to April
1970, including service in the Republic of Vietnam from April 1969
to April 1970.

This appeal arises from a September 1995 rating decision by the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio, which denied the veteran's claim for service
connection for PTSD. The appeal was previously before the Board in
April 1998, at which time it was remanded for further psychiatric
examination consistent with findings made by the Board regarding
the veteran's verified stressors. This development was accomplished
and the claim has been returned for further appellate review.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable determination
of the veteran's claim has been obtained by the RO.

2. The veteran was not engaged in combat with the enemy.

3. The veteran does not have a current diagnosis of PTSD based on
the verified stressors of record.

CONCLUSION OF LAW

PTSD was not incurred in the veteran's active military service. 38
U.S.C.A. 1110, 1154(b), 5107 (West 1991 & Supp. 1998); 38 C.F.R.
3.102, 3.303, 3.304(f) (1998).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for post-
traumatic stress disorder (PTSD). As a preliminary matter, the
Board finds that this claim is "well- grounded" within the meaning
of 38 U.S.C.A. 5107(a), based on the veteran's reports of stressors
during his Vietnam service and diagnoses of PTSD submitted prior to
the Board's April 1998 remand which link that condition to the
veteran's Vietnam experience. A service connection claim for PTSD
must be considered well-grounded when there is "[1] medical
evidence of a current [PTSD] disability; [2] lay evidence (presumed
to be credible for these purposes) of an in-service stressor, which
in a PTSD case is the equivalent of in-service incurrence or
aggravation; and [3] medical evidence of a nexus between service
and the current PTSD disability." Cohen v. Brown, 1 0 Vet. App.
128, 137 (1997) (citations omitted). The Board is also satisfied
that all relevant facts have been properly and sufficiently
developed. Accordingly, no further assistance to the veteran is
required to comply with the duty to assist mandated by 38 U.S.C.A.
5107(a).

The veteran served in the Republic of Vietnam from April 1969 to
April 1970 as a vehicle mechanic, and the veteran has testified
that he worked on jeeps and small trucks. The personnel records
indicate that the veteran received the Vietnam Campaign Medal, the
Vietnam Service Medal, the National Defense Service Medal, and a
Good Conduct Medal. These awards merely reflect service in Vietnam,
or general military service of good character, and are not combat
related. Service medical records show no treatment for wounds.
While the veteran's normal duties did not involve combat with the
enemy, he previously contended that he "borrowed" a vehicle from
the motor pool occasionally, without authorization, and went on
private, unauthorized "search and destroy missions" with another
soldier. However, after researching these reports by the veteran,
the U. S. Armed Forces Center for Research of Unit Records (CRUR)
was unable to verify them.

In his original June 1995 stressor statement the veteran also
indicated that he was subject to frequent rocket and mortar attacks
on his base, which was the headquarters of the 1st Infantry
Division, around the village of Lai Khe. He

- 3 -

reported that in one attack, two fellow U.S. servicemen were
killed, although he could not recall their names, units, or the
dates of the incidents. He also described recovering an immobilized
vehicle off base, in which he discovered two U.S. soldiers killed
in an ambush attack. He likewise could not provide the names,
units, or approximate dates those individuals were killed. During
an August 1997 VA PTSD examination, the veteran reported seeing a
friend's dismembered body parts after a rocket struck him in his
bunk. Again, however, while indicating that he worked with this
soldier, the veteran could not provide his name, unit, or
approximate date of death. In August 1996, the CRUR confirmed
general rocket and mortar attacks on Lai Khe, but indicated that,
without names, units, and dates, it could not confirm any
casualties caused by those attacks.

Based on all the above, the Board finds initially that the veteran
did not "engage[] in combat with the enemy" within the meaning of
38 U.S.C.A. 1154(b). There is no evidence, other than the veteran's
testimony pertaining to his private "search and destroy missions,"
which could support such a finding, and there is substantial
evidence, in the form of service administrative records showing
that the veteran was assigned to essentially support duties in a
headquarters area, which supports a conclusion that he did not
participate in combat. See Gaines v. West, 11 Vet. App. 353, 359
(1998). Accordingly, his testimony concerning the alleged stressors
may not be accepted, standing alone, as sufficient proof of their
occurrence. Id.

Establishing service connection for PTSD requires a greater
evidentiary showing than that necessary to well-ground the claim.
In addition to medical evidence diagnosing the condition in
accordance with DSM-IV and supported by the findings on the
examination report, there must be a link, established by medical
evidence, between the veteran's current symptoms and an in-service
stressor, and "credible supporting evidence" that the claimed in-
service stressor actually occurred. 38 C.F.R. 3.304(f). "[C]redible
supporting evidence" cannot consist solely of after-the-fact
reports by the veteran to a medical care provider, even where the
provider expresses "no doubts as to [the veteran's] honesty in his
reports." See Moreau v. Brown, 9 Vet. App. 389, 395-6 (1996). If
the evidence establishes that the veteran engaged in combat with
the enemy and the claimed stressor is related to

- 4 -

that combat, in the absence of clear and convincing evidence to the
contrary, and provided that the claimed stressor is consistent with
the circumstances, conditions, or hardships of the veteran's
service, the veteran's lay testimony alone may establish the
occurrence of the claimed in-service stressor. 38 C.F.R. 3.304(f);
Cohen v. Brown, supra. See Zarycki v. Brown, 6 Vet. App. 91, 97
(1993). In the case of any veteran who engaged in combat with the
enemy in active service with a military, naval, or air organization
of the United States during a period of war, campaign, or
expedition, the Secretary shall accept as sufficient proof of
service connection of any disease or injury alleged to have been
incurred in or aggravated by such service satisfactory lay or other
evidence of service incurrence or aggravation of such injury or
disease, if consistent with the circumstances, conditions, or
hardships of such service, notwithstanding the fact that there is
no official record of such incurrence or aggravation in such
service, and, to that end, shall resolve every reasonable doubt in
favor of the veteran. Service connection of such injury or disease
may be rebutted by clear and convincing evidence to the contrary.
The reasons for granting or denying service connection in each case
shall be recorded in full. 38 U.S.C.A. 1154(b).

Since the Board has determined that the veteran did not engage in
combat, and, accordingly, that his testimony alone may not serve as
proof of a stressor under 38 U.S.C.A. 1154(b), the only potential
stressor verified by credible supporting evidence are the rocket
and mortar attack's on the veteran's base in Vietnam. As noted
above, the RO previously had obtained private and VA medical
records which either diagnosed the veteran as suffering from PTSD
or referred to a history of PTSD. However, none of these diagnoses
relied on a verified stressor history. This was the basis for the
Board's April 1998 remand directing a further medical examination.

In June 1998, a PTSD examination was performed at the VA Medical
Center (VAMC) in Cleveland. After reviewing the veteran's claims
file in its entirety, the examiner concluded that the veteran's
symptoms were consistent with generalized anxiety disorder with
panic and depressive features, but that the verified stressors

5 -

were insufficient to warrant a diagnosis of PTSD. Additionally, the
examiner reported that the veteran's observed symptoms did not
support a PTSD diagnosis.

The Board considers the June 1998 VA examiner's assessment to be
most probative of the issue of whether or not the veteran's
symptoms can support a diagnosis of PTSD based on a stressor
verified by credible supporting evidence, since all prior PTSD
diagnoses appear to have been issued based solely on
symptomatology, without regard to the existence of an underlying
stressor, or, alternatively, assumed the accuracy of the veteran's
history of stressors, which have not been verified by credible
supporting evidence except as noted above. An opinion based upon an
inaccurate factual premise has no probative value. Reonal v. Brown,
5 Vet. App. 45 8, 460-461 (1993), citing Swann v. Brown, 5 Vet.
App. 229, 233 (1993) ("[D]iagnoses can be no better than the facts
alleged by appellant."); Black V. Brown, 5 Vet. App. 177, 180
(1993) (medical evidence is inadequate where medical opinions are
general conclusions based on history furnished by appellant and on
unsupported clinical evidence).

The Board does not find that it is required to apply the
evidentiary equipoise rule, which mandates that where the evidence
is balanced and a reasonable doubt exists as to a material issue,
the benefit of the doubt shall be given to the claimant. 38
U.S.C.A. 5107(b); 38 C.F.R. 3.102; Gilbert v. Derwinski, 1 Vet.
App. 49, 54 (1990). A reasonable doubt is a substantial doubt,
within the range of probability, and not intended to be a means for
reconciling conflicting or contradictory evidence. Id. Where there
are "two permissible views" of the evidence of record, the benefit
of the doubt requirement does not preclude the Board from making a
66 properly supported and reasoned" decision that a fair
preponderance of the evidence weighs against the veteran's claim.
Id., at 58.

Accordingly, in the absence of a current diagnosis supported by the
credible evidence of record, service connection for PTSD must be
denied. 38 U.S.C.A. 1110; 38 C.F.R. 3.303(b), 3.304(f).

6 -

ORDER

Service connection for PTSD is denied.

S.L. KENNEDY 
Member, Board of Veterans' Appeals


 